The two actions were brought before the justice of the peace, not to enforce a contract by recovering judgment for an ascertained amount of indebtedness, but for the recovery of the possession of distinct articles of property, to wit, corn of the value of $35 made upon certain land, in the first, and cotton and fodder raised thereon, of the value of $15, in the second action. The court of the justice unquestionably had jurisdiction, under the principle laid down in Bell v. Howerton,111 N.C. 69. This is not one of the cases where an attempt has been made to give jurisdiction by "splitting up" the items of indebtedness due on a single contract so as to bring the amount demanded in each action within the constitutional limit. The ruling of the court below sustaining the conclusion of the referee that the magistrate's court had no jurisdiction is, therefore, reversed, and the cause will stand for hearing upon the report of the referee.
Reversed. *Page 25 
(36)